DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlhoff ‘622 (US20140216622) in view of Muhlhoff ‘473 (US20170050473) (previously cited).
	Regarding claim 1, Muhlhoff ‘622 discloses a pneumatic tire comprising:
a pair of sidewall portions extending in a tire circumferential direction (“sidewall” (3), Fig 1), the sidewall portions being provided to interpose an annular tread portion between the sidewall portions in a tire lateral direction (Fig 1), 
each of the sidewall portions including, on at least one surface of the sidewall portion, a ridge pattern region provided with a plurality of ridges continuously extending in one direction (“ribs” (4), Fig 1) and
a non-ridge pattern region including a smooth surface and not provided with the ridges (Fig 1).
	While Muhlhoff ‘622 does disclose that there is a pattern (“pattern” (5)) comprising of strands (“strands” (7), [0021]) with all of a region of the marking overlapping the ridge pattern region or with the region of the two-dimensional code overlapping the ridge pattern region and the non-ridge pattern region, as well as parts of the pattern overlapping the ridges (Fig 1, [0024]), Muhlhoff ‘622 does not explicitly disclose that the indicia marking is a two-dimensional code including a dot pattern formed from two types of gray scale elements distinguishably formed using surface irregularities, and the two-dimensional code being engraved and including dot holes forming the dot-pattern. However, it would have been obvious for one of ordinary skill in the art prior to the earliest effective filing date to use such a two-dimensional code, as Muhlhoff ‘473, which is within the tire manufacturing art, teaches that a tire sidewall can comprise of a two-dimensional code (“coded matrix symbol” (4)) including a dot pattern formed from two types of gray scale elements distinguishably formed using surface irregularities (Fig 16-17, [0119-0121]), and that the two-dimensional code is engraved ([0122]), for the benefit of increasing the amount of data that can be displayed on a given surface ([0006]). Muhlhoff ‘473 also teaches that either protruding elements (similar to that of Mulhoff ‘622’s “strands” (7)) or recessed elements (such as dot holes) can be used to improve the contrast of a given pattern ([0025-6]), with recessed elements having an additional benefit of experiencing less roadway rubbing ([0031]).
	Regarding claim 2, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘473 teaches that compared to a valley floor of a valley portion between the ridges (flat surface between “ribs” (4) in Muhlhoff ‘622), a hole bottom of each of the dot holes is positioned on a recess side with respect to the surface of the sidewall portion (Fig 16, [0116]).
	Regarding claim 3, modified Muhlhoff ‘622 teaches all limitations of claim 2 as set forth above. Additionally, as Muhlhoff ‘622 teaches that the valley depth of the valley floor includes the range of 0.25 to 1 mm ([0056]) and Muhlhoff ‘473 teaches that the hole depth includes the range of 0.45 to 1.600 mm ([0118], in that the depth is in the range of 0.2 to 0.6 mm), modified McDonald teaches that a hole depth d of the hole bottom is greater than a valley depth ds of the valley floor, and the hole depth d - valley depth ds is equal to or greater than 0.3 mm.
	Regarding claim 4, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘622 teaches that a length p of one side of a unit cell region in the dot pattern of the two-dimensional code is less than an interval Ps between adjacent ridges in the ridge pattern region ([0053], in that the distance between ribs can be up to 10 mm).
	Regarding claim 5, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘622 teaches that the interval between the adjacent ridges in the ridge pattern region is constant in a portion in which the region of the two-dimensional code overlaps the ridge pattern region (Fig 1, 2).
	Regarding claim 6, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘622 teaches that a valley depth of a valley portion between the adjacent ridges in the ridge pattern region is constant in a portion in which the region of the two-dimensional code overlaps the ridge pattern region (Fig 1, 2).
	 Regarding claim 7, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘622 teaches that an extending direction of the ridges is identical at any location in a portion in which the region of the two-dimensional code overlaps the ridge pattern region (Fig 1,  [0053]).
	Regarding claim 9, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘473 teaches that the two-dimensional includes a rectangular dot pattern region provided with the two types of gray scale elements (Fig 6) and a blank region is provided around the dot pattern region, the blank region including elements which are paler than dark elements among the gray scale elements and surround the dot pattern region (Fig 6, in the space between “textured zone” (5) and the “dark zones” (40)), and Muhlhoff ‘622 teaches at least a part of the blank region is disposed so as to overlap the ridge pattern region (Fig 1, 2). While modified Muhlhoff ‘622 does not explicitly teach that a width of the blank region surrounding the dot pattern region is 10% to 25% of a largest dimension out of two dimensions, respectively in two orthogonal directions, of the rectangular shape of the dot pattern region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)(B)). One would have been motivated to adjust the width for the purpose of increasing the visibility of the code compared to the surrounding area.
Regarding claim 10, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. Additionally, Muhlhoff ‘473 teaches that the two-dimensional includes a rectangular dot pattern region provided with the two types of gray scale elements (Fig 6) and a blank region is provided around the dot pattern region, the blank region including elements which are paler than dark elements among the gray scale elements and surrounds the dot pattern region (Fig 6, in the space between “textured zone” (5) and the “dark zones” (40)), and Muhlhoff ‘622 teaches at least a part of the blank region is disposed so as to not include the ridges (Fig 2). While modified Muhlhoff ‘622 does not explicitly teach that a width of the blank region surrounding the dot pattern region is 10% to 25% of a largest dimension out of two dimensions, respectively in two orthogonal directions, of the rectangular shape of the dot pattern region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)(B)). One would have been motivated to adjust the width for the purpose of increasing the visibility of the code compared to the surrounding area. Examiner notes that the current limitations does not require that the blank region completely surround the dot pattern region, only that the blank region be “provided around the dot pattern region”.
Regarding claim 11, modified Muhlhoff ‘622 teaches all limitations of claim 1 as set forth above. While modified Muhlhoff ‘622 does not explicitly teach that the two-dimensional code is provided on each of the sidewall portions on both sides in the tire lateral direction of the pneumatic tire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it has been held that mere duplication and rearrange of working parts of a device involves only routine skill in the art (see MPEP 2144.04(VI)(B-C). One would have been motivated to do so for the purpose of providing alternative matrix code locations in the case the matrix code on the outer sidewall is damaged.
Regarding claim 12, modified Muhlhoff ‘622 teaches all limitations of claim 3 as set forth above. Additionally, Muhlhoff ‘622 teaches that a length p of one side of a unit cell region in the dot pattern of the two-dimensional code is less than an interval Ps between adjacent ridges in the ridge pattern region ([0053], in that the distance between ribs can be up to 10 mm).
Regarding claim 13, modified Muhlhoff ‘622 teaches all limitations of claim 12 as set forth above. Additionally, Muhlhoff ‘622 teaches that the interval between the adjacent ridges in the ridge pattern region is constant in a portion in which the region of the two-dimensional code overlaps the ridge pattern region (Fig 1, 2).
Regarding claim 14, modified Muhlhoff ‘622 teaches all limitations of claim 13 as set forth above. Additionally, Muhlhoff ‘622 teaches that a valley depth of a valley portion between the adjacent ridges in the ridge pattern region is constant in a portion in which the region of the two-dimensional code overlaps the ridge pattern region (Fig 1, 2).
Regarding claim 15, modified Muhlhoff ‘622 teaches all limitations of claim 14 as set forth above. Additionally, Muhlhoff ‘622 teaches that an extending direction of the ridges is identical at any location in a portion in which the region of the two-dimensional code overlaps the ridge pattern region (Fig 1,  [0053]).

Allowable Subject Matter
Claim 20 is allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 20, the closest prior art of record is Muhlhoff ‘622 (US20140216622) in view of Muhlhoff ‘473 (US20170050473), which teaches a pair of sidewall portions extending in a tire circumferential direction, the sidewall portions being provided to interpose an annular tread portion between the sidewall portions in a tire lateral direction, each of the sidewall portions including, on at least one surface of the sidewall portion, a ridge pattern region provided with a plurality of ridges continuously extending in one direction and provided at intervals, a non-ridge pattern region including a smooth surface and not provided with the ridges, and a two-dimensional code including a dot pattern formed from two types of gray scale elements distinguishably formed using surface irregularities, and the two-dimensional code being engraved with all of a region of the two-dimensional code overlapping the ridge pattern region or with the region of the two-dimensional code overlapping the ridge pattern region and the non-ridge pattern region. However, the prior art of record fails to teach that the valley depth of the valley portion between the adjacent ridges in the ridge pattern region in the portion in which the region of the two-dimensional code overlaps the ridge pattern region is less than the valley depth of the valley portion between the adjacent ridges in a portion of the ridge pattern region, the portion surrounding and adjoining the region of the two-dimensional code.

Claim 8 is objected to as being dependent upon a rejected base claim and rejected due to a 35 U.S.C. 112b issue, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112b issue was properly addressed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the closest prior art of record is Muhlhoff ‘622 (US20140216622) in view of Muhlhoff ‘473 (US20170050473) which teaches all the limitations of claim 1. However, the prior art of record fail to teach that the valley depth of the valley portion between the adjacent ridges in the ridge pattern region in the portion in which the region of the two-dimensional code overlaps the ridge pattern region is less than the valley depth of the valley portion between the adjacent ridges in a portion of the ridge pattern region, the portion surrounding and adjoining the region of the two-dimensional code.

Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the closest prior art of record is either Muhlhoff ‘622 (US20140216622) in view of Muhlhoff ‘473 (US20170050473) which teaches all the limitations of claim 15. However, the prior art of record fails to teach that the valley depth of the valley portion between the adjacent ridges in the ridge pattern region in the portion in which the region of the two-dimensional code overlaps the ridge pattern region is less than the valley depth of the valley portion between the adjacent ridges in a portion of the ridge pattern region, the portion surrounding and adjoining the region of the two-dimensional code.
	As claims 17-19 depend directly/indirectly upon claim 16, they stand as having allowable subject matter for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749